DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Amendment filed January 28, 2022 is acknowledged. Group II, Species 1, as shown in FIGs. 8A-C and 9A, was elected. Claims 13-18 and 25 have been cancelled. Claims 7 and 24 have been amended. Claims 10 and 20-21 have been withdrawn. Claims 7-12, 19-21 and 24 are pending.
 	Action on merits of claims 7-9, 11-12, 19 and 24 follows.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 15, 2022 was filed after the mailing date of the Office Action on November 19, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11-12 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 11 recites: the method of claim 7, further comprising: controlling an implant dose D(θ, t) of the ion beam as a function of the tilt angle θ(t), where t represent time.  

Claim 7 has already recited: “continuously changing, during the relative movement, a tilt angle θ … from a first tilt angle θ1 to a second tilt angle θ2,”, hence, function of tilt angle.
Therefore, claim 7 has already provide for “controlling an implant dose D(θ, t) of the ion beam as a function of the tilt angle θ(t), where t represent time”. 
Therefore, claim 11 fails to further limit claim 7. 
 
Claim 12 recites: the method of claim 11, wherein D(θ,t) = D0/cos(θ(t)) with D0 equal to the implant dose at θ=0°.
The equation : D(θ,t) = D0/cos(θ(t)) is being used to calculate the implantation dose. 
“D(θ, t)” has already exist in claim 11. The equation, “=D0/cos(θ(t)) with D0 equal to the implant dose at θ=0°” fails to further limit “D(θ, t)”.  
Therefore, Claim 12 fails to further limit claims 11 and 7.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The rejection of claims 11-12 are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9, 11-12, 19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over SUVOROV et al. (US Patent No. 6,107,142) in view of YASUDA (JP. Pub. No. 05-129217) of record.  
With respect to claim 7, SUVOROV teaches a method of manufacturing vertical power semiconductor devices substantially as claimed, the method including: 
directing an ion beam (not shown) onto a main surface of a semiconductor substrate to form drift zones (102) of the vertical power semiconductor device with an approximately uniform vertical dopant profile over a depth range in the semiconductor substrate. (See FIG. 1A-D).
Note that, the drift zones (102) of SUVOROV may be formed by implantation, hence, directing an ion beam onto a main surface of a semiconductor substrate.

Thus, SUVOROV is shown to teach all the features of the claim with the exception of explicitly disclosing the parameter of the implantation.
However, YASUDA teaches a method of manufacturing a semiconductor device utilizing implantation including: 
directing an ion beam (201) onto a main surface of a semiconductor substrate (101), wherein a relative movement (tilt, rotation) between the semiconductor substrate (101) and the ion beam (201) results in that the ion beam scans the main surface; and 
continuously changing, during the relative movement (FIG. 1a), a tilt angle θ between a beam axis of the ion beam (201) and a normal to the main surface from a first tilt angle θ1 (0°) to a second tilt angle θ2 (90°) to form doped zones of the semiconductor device with an approximately uniform vertical dopant profile over a depth range in the semiconductor substrate, wherein an angular span ∆θ between the first tilt angle θ1 and the second tilt angle θ2 is at least 5°; and 
scanning the ion beam (201) along a beam track (rotation, FIG. 1b) over the main surface of the semiconductor substrate (101). (See FIGs. 1-3, ¶ [0006] – [0009]).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the vertical power semiconductor device of SUVOROV utilizing the implantation method as taught by YASUDA to form the drift zones.
 
With respect to claim 8, in view of YASUDA, the method further comprises: deflecting the ion beam (201) along a horizontal first scan direction and along a horizontal second scan direction tilted to the first scan direction. 

With respect to claim 9, in view of YASUDA, the method further comprises: 
deflecting the ion beam (201) along a horizontal first scan direction; and 
1012-2230 / 2017P50253 US37moving the semiconductor substrate (101) along a horizontal second scan direction (rotation) titled to the first scan direction. 

With respect to claim 11, As best understood by Examiner, in view of YASUDA the method further comprises: 
controlling an implant dose D(θ, t) of the ion beam as a function of the tilt angle θ(t).   
Since the implantation of YASUDA is performed with tilt angle, thus, implant dose is being controlled. The limitation is met.

With respect to claim 12, As best understood by Examiner, in view of YASUDA, the implantation is performed at varying the tilt angle, thus, the limitation D(θ,t) = D0/cos(θ(t)) with D0 equal to the implant dose at θ=0°, is met.  

With respect to claim 19, the semiconductor substrate of SUVOROV comprises a silicon carbide crystal. 

With respect to claim 24, SUVOROV teaches a method of manufacturing vertical power semiconductor devices substantially as claimed, the method including: 
directing an ion beam (not shown) onto a main surface of a semiconductor substrate to form drift zones (102) of the vertical power semiconductor device with an approximately uniform vertical dopant profile over a depth range in the semiconductor substrate. (See FIG. 1A-D).
Note that, the drift zones (102) of SUVOROV may be formed by implantation, hence, directing an ion beam onto a main surface of a semiconductor substrate.

Thus, SUVOROV is shown to teach all the features of the claim with the exception of explicitly disclosing the parameter of the implantation.
However, YASUDA teaches a method of manufacturing a semiconductor device utilizing implantation including: 
directing an ion beam (201) onto a main surface of a semiconductor substrate (101), wherein a relative movement (tilt, rotation) between the semiconductor substrate (101) and the ion beam (201) results in that the ion beam scans the main surface;  
continuously changing, during the relative movement (FIG. 1a), a tilt angle θ between a beam axis of the ion beam (201) and a normal to the main surface from a first tilt angle θ1 (0°) to a second tilt angle θ2 (90°) to form doped zones of the semiconductor device with an approximately uniform vertical dopant profile over a depth range in the semiconductor substrate, wherein an angular span ∆θ between the first tilt angle θ1 and the second tilt angle θ2 is at least 5°; and 
synchronizing the change of the tilt angle θ with at least one scan. (See FIGs. 1-3, ¶ [0006] – [0009]).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the vertical power semiconductor device of SUVOROV utilizing the implantation method as taught by YASUDA to form the drift zones.
Since the tilt angle θ of YASUDA is continuously changing while the substrate is rotating, hence synchronizing the change of the tilt angle θ with at least one scan. 

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH D MAI/Primary Examiner, Art Unit 2829